              Case 2:20-cv-01410-JCC Document 9 Filed 10/30/20 Page 1 of 2




                                                    THE HONORABLE JOHN C. COUGHENOUR
 1

 2

 3

 4

 5

 6
                              UNITED STATES DISTRICT COURT
 7                           WESTERN DISTRICT OF WASHINGTON
                                       AT SEATTLE
 8
 9         AMAN SHEKHAR NAIDU,                              CASE NO. C20-1410-JCC
10                                Plaintiff,
                                                            MINUTE ORDER
11                v.

12         CITY OF LYNWOOD, et al.,
13                                Defendants.
14

15         The following Minute Order is made by direction of the Court, the Honorable John C.

16 Coughenour, United States District Judge:

17         This matter comes before the Court on Plaintiff’s application for court-appointed counsel.

18 (Dkt. No. 6.) The Court referred Plaintiff’s request to the Pro Bono Screening Committee upon

19 receiving it. (Dkt. No. 8.) The committee recommends that counsel be appointed.

20         After reviewing Plaintiff’s application and the Pro Bono Screening Committee’s

21 recommendation, the Court GRANTS Plaintiff’s request for court-appointed counsel. The Court

22 DIRECTS the Pro Bono Coordinator to identify pro bono counsel for appointment. The Court

23 also DIRECTS the Clerk to send a copy of this Order to Plaintiff and the Pro Bono Screening

24 Coordinator.

25 //

26 //



     MINUTE ORDER, C16-1307-JCC
     PAGE - 1
              Case 2:20-cv-01410-JCC Document 9 Filed 10/30/20 Page 2 of 2




 1         DATED this 30th day of October 2020.

 2                                                William M. McCool
                                                  Clerk of Court
 3
                                                  s/Paula McNabb
 4
                                                  Deputy Clerk
 5

 6

 7

 8
 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26



     MINUTE ORDER, C16-1307-JCC
     PAGE - 2
